Case 3:19-cv-00665-MMD-WGC Document 37-21 Filed 05/17/20 Page 1 of 9
Case 3:19-cv-00665-MMD-WGC Document 37-21 Filed 05/17/20 Page 2 of 9
Case 3:19-cv-00665-MMD-WGC Document 37-21 Filed 05/17/20 Page 3 of 9




                                                              OLSEN 000273
Case 3:19-cv-00665-MMD-WGC Document 37-21 Filed 05/17/20 Page 4 of 9




                                                              OLSEN 000274
Case 3:19-cv-00665-MMD-WGC Document 37-21 Filed 05/17/20 Page 5 of 9




                                                              OLSEN 000275
Case 3:19-cv-00665-MMD-WGC Document 37-21 Filed 05/17/20 Page 6 of 9




                                                            OLSEN 000276
Case 3:19-cv-00665-MMD-WGC Document 37-21 Filed 05/17/20 Page 7 of 9




                                                              OLSEN 000277
Case 3:19-cv-00665-MMD-WGC Document 37-21 Filed 05/17/20 Page 8 of 9




                                                              OLSEN 000278
Case 3:19-cv-00665-MMD-WGC Document 37-21 Filed 05/17/20 Page 9 of 9




                                                              OLSEN 000279
